Case 2:18-md-02836-RBS-DEM Document 1039 Filed 08/10/20 Page 1 of 9 PageID# 21837




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   NORFOLK DIVISION

    In re: ZETIA (EZETIMIBE) ANTITRUST
    LITIGATION
                                                          Case No. 2:18-md-2836
    This Document Relates To:
    All Actions


        DECLARATION OF STEVEN A. REED IN SUPPORT OF THE GLENMARK
        DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON ALL CLAIMS

          I, Steven A. Reed, hereby declare as follows:

          1.      I am an attorney at the law firm of Morgan, Lewis & Bockius LLP and represent

   Defendants, Glenmark Pharmaceuticals Ltd. and Glenmark Pharmaceuticals Inc., USA,

   incorrectly identified as Glenmark Generics Inc., USA. I submit this declaration in support of

   Glenmark Defendants’ Motion for Summary Judgment on all Claims.

          2.      Attached hereto as Exhibit 1 is a true and correct copy of excerpts from Direct

   Purchaser Plaintiffs’ Amended Consolidated Class Action Complaint and Demand for Jury Trial

   filed June 27, 2019. (Dkt. No. 315).

          3.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts from End-

   Payor Plaintiffs’ Consolidated Class Action Complaint and Demand for Jury Trial filed

   September 13, 2018. (Dkt. No. 130).

          4.      Attached hereto as Exhibit 3 is a true and correct copy of excerpts from Plaintiff

   CVS Pharmacy, Inc.’s Amended Complaint and Demand for Jury Trial filed August 1, 2019.

   (Dkt. No. 455).
Case 2:18-md-02836-RBS-DEM Document 1039 Filed 08/10/20 Page 2 of 9 PageID# 21838




          5.     Attached hereto as Exhibit 4 is a true and correct copy of excerpts from Plaintiffs

   Rite Aid Corporation and Rite Aid Hdqtrs. Corp.’s Amended Complaint and Demand for Jury

   Trial filed August 1, 2019. (Dkt. No. 456).

          6.     Attached hereto as Exhibit 5 is a true and correct copy of excerpts from Plaintiffs

   Walgreen Co., The Kroger Co., Albertsons Companies Inc., and HEB Grocery Company L.P.’s

   Amended Complaint and Demand for Jury Trial filed August 1, 2019. (Dkt. No. 457).

          7.     Attached hereto as Exhibit 6 is a true and correct copy of excerpts from

   GLENMARK-ZETIA-00014842, the transmittal letter with Glenmark’s Abbreviated New Drug

   Application (“ANDA”) No. 78-560 for generic Zetia, dated October 25, 2006.

          8.     Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the

   October 16, 2019 deposition of Vijay Soni. (“Soni Tr.”).

          9.     Attached hereto as Exhibit 8 is a true and correct copy of excerpts from

   MRKZETIA_SIDLEY000009235, Glenmark’s Notice of Paragraph IV Certification dated

   February 8, 2007.

          10.    Attached hereto as Exhibit 9 is a true and correct copy of

   MRKZETIA_SIDLEY000014568, the April 19, 2010 Opinion issued by Judge Linares (D.N.J.)

   denying Glenmark’s Motion for Partial Summary Judgment on the invalidity of Claims 1-5 and

   7-13 based on double patenting.

          11.    Attached hereto as Exhibit 10 is a true and correct copy of GLENMARK-ZETIA-

   00281992, an email from Vijay Soni dated August 5, 2009 summarizing a discussion with

   Schering Plough.

          12.    Attached hereto as Exhibit 11 is a true and correct copy of excerpts from the

   October 18, 2019 deposition of Paul Matukaitis. (“Matukaitis Tr.”).



                                                  2
Case 2:18-md-02836-RBS-DEM Document 1039 Filed 08/10/20 Page 3 of 9 PageID# 21839




          13.    Attached hereto as Exhibit 12 is a true and correct copy of GLENMARK-ZETIA-

   00304970, Vijay Soni’s notes regarding the opening and counter proposals to settle the patent

   infringement litigation between Merck and Glenmark.

          14.    Attached hereto as Exhibit 13 is a true and correct copy of excerpts from the

   October 15, 2019 deposition of Timothy Hester. (“Hester Tr.”).

          15.    Attached hereto as Exhibit 14 is a true and correct copy of a law review article

   titled The Actavis Inference: Theory and Practice by Aaron Edlin et al. published in the Rutgers

   University Law Review in 2015.

          16.    Attached hereto as Exhibit 15 is a true and correct copy of excerpts from the

   October 24, 2019 deposition of Lawrence M. Brown. (“Brown Tr.”).

          17.    Attached hereto as Exhibit 16 is a true and correct copy of

   MRKZETIA000870261, an email from Paul Matukaitis to Vijay Soni, dated March 29, 2010,

   attaching a draft Settlement Agreement between Schering, MSP and Glenmark.

          18.    Attached hereto as Exhibit 17 is a true and correct copy of

   MRKZETIA000870262, the draft Settlement Agreement between Schering, MSP, and Glenmark

   as of March 29, 2010.

          19.    Attached hereto as Exhibit 18 is a true and correct copy of

   MRKZETIA000584034, a fax transmittal sheet from the FDA to Patricia Kay-Mugford at MSP

   Singapore Co., LLC dated February 14, 2008 regarding pediatric exclusivity.

          20.    Attached hereto as Exhibit 19 is a true and correct copy of

   MRKZETIA_R000061858, an email from Vijay Soni to Paul Matukaitis and Edward Murray at

   Merck dated February 26, 2010 regarding settlement negotiations.




                                                  3
Case 2:18-md-02836-RBS-DEM Document 1039 Filed 08/10/20 Page 4 of 9 PageID# 21840




          21.     Attached hereto as Exhibit 20 is a true and correct copy of

   MRKZETIA000944238, a letter from Timothy Hester to the FTC and the DOJ Antitrust

   Division, dated May 18, 2010, enclosing an executed copy of the Settlement Agreement between

   Schering, MSP, and Glenmark.

          22.     Attached hereto as Exhibit 21 is a true and correct copy of excerpts from the

   September 26, 2019 deposition of Paul Dutra. (“Dutra Tr.”).

          23.     Attached hereto as Exhibit 22 is a true and correct copy of excerpts from the

   November 26, 2019 deposition of Lisa Jakob. (“Jakob Tr.”).

          24.     Attached hereto as Exhibit 23 is a true and correct copy of excerpts from the June

   24, 2020 deposition of Thomas G. McGuire, Ph.D. (“McGuire Tr.”).

          25.     Attached hereto as Exhibit 24 is a true and correct copy of excerpts from the July

   9, 2020 deposition of Keith Leffler, Ph.D. (“Leffler Tr.”).

          26.     Attached hereto as Exhibit 25 is a true and correct copy of excerpts from the

   Expert Report of Timothy Maloney, dated February 28, 2020. (“Maloney Rpt.”)

          27.     Attached hereto as Exhibit 26 is a true and correct copy of excerpts from the

   Expert Report of Sumanth Addanki, Ph.D., dated February 28, 2020. (“Addanki Rpt.”)

          28.     Attached hereto as Exhibit 27 is a true and correct copy of excerpts from the June

   29, 2020 deposition of Susan Marchetti. (“Marchetti Tr.”).

          29.     Attached hereto as Exhibit 28 is a true and correct copy of excerpts from the July

   8, 2020 deposition of Jon E. Clark. (“J. Clark Tr.”).

          30.     Attached hereto as Exhibit 29 is a true and correct copy of excerpts from the

   November 6, 2019 deposition of Terrance Coughlin. (“Coughlin Tr.”).




                                                    4
Case 2:18-md-02836-RBS-DEM Document 1039 Filed 08/10/20 Page 5 of 9 PageID# 21841




            31.   Attached hereto as Exhibit 30 is a true and correct copy of GLENMARK-ZETIA-

   00426551, an email from Terrance Coughlin to Glenn Saldanha dated August 4, 2009.

            32.   Attached hereto as Exhibit 31 is a true and correct copy of excerpts from the

   October 17, 2019 deposition of Paresh Wagle. (“Wagle Tr.”).

            33.   Attached hereto as Exhibit 32 is a true and correct copy of excerpts from

   MRKZETIA_SIDLEY000238225, the Schering-MSP Complaint against Mylan filed December

   16, 2009, Dkt. No. 1, Case No. 2:09-cv-06383-JLL-ES (D.N.J.).

            34.   Attached hereto as Exhibit 33 is a true and correct copy of

   MRKZETIA_SIDLEY000160493, the May 17, 2011 Opinion issued by U.S. District Judge Jose

   L. Linares granting Schering’s Motion for Partial Summary Judgment in the Mylan Patent

   Infringement Litigation, Dkt. No. 195, Case No. 2:09-cv-06383-JLL (D.N.J.).

            35.   Attached hereto as Exhibit 34 is a true and correct copy of excerpts from

   Plaintiffs’ Supplemental Responses and Objections to Defendants’ First Set of Requests for

   Admission, dated October 7, 2019.

            36.   Attached hereto as Exhibit 35 is a true and correct copy of

   MRKZETIA_SIDLEY000235974, the Pretrial Brief of Defendant Mylan Pharmaceuticals Inc.,

   served November 21, 2011 in the patent infringement litigation between Schering and Mylan.

            37.   Attached hereto as Exhibit 36 is a true and correct copy of excerpts from

   MRKZETIA000615093, the Opinion issued April 27, 2012 by U.S. District Judge Jose L.

   Linares following the bench trial in the patent infringement litigation between Schering and

   Mylan.




                                                   5
Case 2:18-md-02836-RBS-DEM Document 1039 Filed 08/10/20 Page 6 of 9 PageID# 21842




             38.   Attached hereto as Exhibit 37 is a true and correct copy of

   MRKZETIA000533503, a PowerPoint Presentation entitled, “CV Franchise – LOE Payer

   Strategy Kick-Off Meeting June 2014.”

             39.   Attached hereto as Exhibit 38 is a true and correct copy of

   MRKZETIA000605015, a draft PowerPoint Presentation entitled, “USA Athero Franchise LOE

   Strategy July 28th, 2014.”

             40.   Attached hereto as Exhibit 39 is a true and correct copy of

   MRKZETIA000510131, an email string dated October 20, 2016 regarding WILLARD: Talking

   Points.

             41.   Attached hereto as Exhibit 40 is a true and correct copy of

   MRKZETIA000517429, a document entitled, “ZETIA/VYTORIN – LROP Price Plan.”

             42.   Attached hereto as Exhibit 41 is a true and correct copy of

   MRKZETIA000519085, a document entitled, “ZETIA/VYTORIN: Event Timeline.”

             43.   Attached hereto as Exhibit 42 is a true and correct copy of

   MRKZETIA000854171, a November 2017 email string regarding Zetia LOE Year to Date

   Accomplishment.

             44.   Attached hereto as Exhibit 43 is a true and correct copy of

   MRKZETIA000854327, an email from Deborah Gan dated May 15, 2017 regarding the growth

   of generic Zetia.

             45.   Attached hereto as Exhibit 44 is a true and correct copy of PAR_00023422, an

   email from Paul Campanelli dated February 16, 2017 regarding the 2017 Budget Update for

   Zetia/Merck.




                                                    6
Case 2:18-md-02836-RBS-DEM Document 1039 Filed 08/10/20 Page 7 of 9 PageID# 21843




            46.   Attached hereto as Exhibit 45 is a true and correct copy of excerpts from the July

   1, 2020 deposition of Robert T. Hrubiec, Ph.D., J.D. (“Hrubiec Tr.”).

            47.   Attached hereto as Exhibit 46 is a true and correct copy of excerpts from the June

   3, 2020 deposition of Meredith Rosenthal, Ph.D. (“Rosenthal Tr.”).

            48.   Attached hereto as Exhibit 47 is a true and correct copy of excerpts from the

   Expert Report of Thomas G. McGuire, dated January 13, 2020. (“McGuire Rpt.”)

            49.   Attached hereto as Exhibit 48 is a true and correct copy of excerpts from the

   Expert Report of Keith Leffler, Ph.D., dated January 13, 2020. (“Leffler Rpt.”)

            50.   Attached hereto as Exhibit 49 is a true and correct copy of excerpts from the

   Expert Report of Susan Marchetti, dated January 13, 2020. (“Marchetti Rpt.”)

            51.   Attached hereto as Exhibit 50 is a true and correct copy of excerpts from

   GLENMARK-ZETIA-00382731, Certificate of Analysis (“COA”) for Ezetimibe by MSN

   Laboratories Private Limited.

            52.   Attached hereto as Exhibit 51 is a true and correct copy of excerpts from the

   Expert Report of Todd Clark, MBA, MS, dated January 13, 2020. (“T. Clark Rpt.”)

            53.   Attached hereto as Exhibit 52 is a true and correct copy of excerpts from the

   Rebuttal Expert Report of Todd Clark, MBA, MS, dated June 18, 2020. (“T. Clark Rebuttal

   Rpt.”)

            54.   Attached hereto as Exhibit 53 is a true and correct copy of excerpts from the July

   2, 2020 deposition transcript of Todd Clark, MBA, MS. (“T. Clark Tr.”).

            55.   Attached hereto as Exhibit 54 is a true and correct copy of excerpts from the

   Expert Report of Jon E. Clark, dated January 13, 2020. (“J. Clark Rpt.”)




                                                   7
Case 2:18-md-02836-RBS-DEM Document 1039 Filed 08/10/20 Page 8 of 9 PageID# 21844




          56.    Attached hereto as Exhibit 55 is a true and correct copy of excerpts from the

   Court’s Opinion on Defendants’ motions to dismiss in this litigation, issued on August 9, 2019.

   (Dkt. No. 489).

          I declare under penalty of perjury under the laws of the United States that the foregoing is

   true and correct to the best of my knowledge.



   Executed on this 10th day of August, 2020.

                                                Respectfully submitted,



                                                 /s/ Steven A. Reed
                                                Steven A. Reed (pro hac vice)
                                                MORGAN, LEWIS & BOCKIUS LLP
                                                1701 Market Street
                                                Philadelphia, PA 19103
                                                Tel: 215.963.5000
                                                Fax: 215.963.5001
                                                steven.reed@morganlewis.com

                                                Counsel for Defendants
                                                Glenmark Pharmaceuticals Ltd. and Glenmark
                                                Pharmaceuticals Inc., USA, incorrectly identified as
                                                Glenmark Generics Inc., USA




                                                    8
Case 2:18-md-02836-RBS-DEM Document 1039 Filed 08/10/20 Page 9 of 9 PageID# 21845




                                    CERTIFICATE OF SERVICE

           I hereby certify that on August 10, 2020, I electronically filed the foregoing with the

   Clerk of the Court using the CM/ECF system which will automatically email notification of such

   filing to all counsel of record. Any materials filed under seal have separately been served on

   local counsel for all parties.




   DATED: August 10, 2020                         /s/ Richard H. Ottinger
                                                 Richard H. Ottinger (VSB No.: 38842)
                                                 VANDEVENTER BLACK LLP
                                                 101 West Main Street, Suite 500
                                                 Norfolk, VA 23510
                                                 Tel: 757.446.8600
                                                 Fax: 757.446.8670
                                                 rottinger@vanblacklaw.com

                                                 Counsel for Defendants
                                                 Glenmark Pharmaceuticals Ltd. and Glenmark
                                                 Pharmaceuticals Inc., USA, incorrectly identified as
                                                 Glenmark Generics Inc., USA
